REDMANN, Judge,
dissenting.
The creditor violated 15 U.S.C. § 1639 by declaring that the annual percentage rate was 36% on a $694.34 loan with repayment in 24 (on-schedule) monthly installments of $42, for a total finance charge of $296.70.
Liability is avoided under § 1640(c) only by showing “that the violation was not intentional and resulted from a bona fide error notwithstanding the maintenance of procedures reasonably adapted to avoid any such error.” Here the error was reading the finance charge figures from the wrong line on a 13-column table of figures. It is quite understandable but also quite foreseeable that an employee would make such an error. There was no showing of the maintenance of any procedure reasonably adapted to avoid any such error.
The borrower should have judgment on the reconventional demand for twice the finance charge and for attorney’s fees, § 1640(a).